Title: To Alexander Hamilton from Thomas Jefferson, [12 June 1790]
From: Jefferson, Thomas
To: Hamilton, Alexander


[New York, June 12, 1790]

Mr. Jefferson presents his compliments to the Secretary of the Treasury, and asks his perusal of the inclosed rough draught of a report on the subject of measures, weights & coins, in hopes that the Secretary of the Treasury may be able to accomodate his plan of a mint to the very small alteration of the money unit proposed in this report. As soon as the Secretary of the Treasury shall have read it, mr Jefferson asks the favor of him to return it, as he wishes to submit it to the examination and correction of some mathematical friends.
June 12. 1790.
